Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 12, 1993, convicting her of attempted arson in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, by pleading guilty, forfeited her right to challenge the denial of her motion to dismiss the indictment in the interest of justice, commonly known as a Clayton motion (see, People v Merlo, 195 AD2d 576; see also, People v Clayton, 41 AD2d 204). Her sentence, which was the minimum allowed by law, was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.